DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Group 1, Species A, in the reply filed on May 17, 2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/643,373 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they repeat the same limitations, except for the last two limitations.  As shown in the analysis below, the reference application claim 1 could be applied as an anticipatory reference against pending claim 17.
Claim 17 and reference application 1 are a near verbatim copy for the limitations within the preamble and the paragraphs that begin with: “a first group of working coils”, “a first inverter”, “a first semiconducting switch” and “a second semiconductor switch”.  The only apparent difference is that pending claim 17 adds the ordinal number “first” to the name of the current generated by the first inverter.  This does not affect the double patenting analysis. 
Reference application claim 1 recites “an auxiliary power supply”, which is not present in pending claim 17.  Pending claim 17 recites fewer limitations than those in the reference application.  The absence of one limitation means that the subject matter is different, but not patentable distinct.  This is because the claims under examination could be anticipated by the reference claim.  MPEP §804(II)(B)(1).  
Pending claim 17 adds language to the “a controller” limitation that is not present in reference application claim 1, namely:
“a controller configured to control operation of each of the first inverter, the first semiconductor switch, and the second semiconductor switch to thereby detect whether an object is disposed above at least one of the first working coil or the second working coil.”  (underlining shows language present in pending claim 17 and not reference application claim 1).
“operation of” does not make the claims patentably distinct because this phase is redundant.  The purpose of control is to change the “operation of” the component being controlled.  
“to thereby…” does not make the claims patentably distinct because it is directed to an intended use limitation.  “to thereby” indicates a future action, taken outside the scope of the claim.  This intended use limitation does not impart any narrowing structure or functionality on how the controller controls the inverter or two semiconductor switches.  The structure of the two controllers (pending application, reference application) and their functionality (controlling the inverter and two switches) are identical – this makes the claims not patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  It is noted that the reference application has been allowed (Notice of Allowance mailed April 7, 2022).  The reference application has not yet been patented, but it will become a patent in the near future. 
The Applicants should file a terminal disclaimer in both applications because they both share the same priority date.  MPEP §804(I)(B)(1)(b)(ii).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue (US 2018/0131235).
With respect to claim 17, Inoue discloses an apparatus (fig 2-3; par 45-65) for induction heating and wireless power transmission (intended use, does not breathe life into the claim), the apparatus comprising: 
a first group of working coils comprising a first working coil (202A) and a second working coil (202B) that are electrically connected to each other in parallel; 
a first inverter (204) configured to perform a switching operation (par 47) to generate a resonance current in at least one of the first working coil or the second working coil; 
a first semiconductor switch (SWA) electrically connected to the first working coil and configured to turn on and turn off the first working coil; 
a second semiconductor switch (SWB) electrically connected to the second working coil and configured to turn on and turn off the second working coil; and 
a controller (206) configured to control operation of each of the first inverter, the first semiconductor switch, and the second semiconductor switch (par 46, 48-52, 55) to thereby detect whether an object is disposed above at least one of the first working coil or the second working coil (intended use; see also par 48, 53).  
Inoue discloses the structure of claim 17 and the basic functionality of using the controller to “control operation of” the inverter and two switches.  Further support for how Inoue anticipates the controller limitations of claim 17 can be found in the analysis of claim 18. 
With respect to claim 18, Inoue discloses the controller is configured to: 
provide the first inverter with a plurality of pulses comprising one pulse, two pulses, or three pulses, each pulse being applied to the first inverter for a period of time (see fig 3, the line marked S1 has three sequential pulses, each applied for a period of time); and 
turn on and turn off each of the first semiconductor switch and the second semiconductor switch by providing the first inverter with the plurality of pulses (see fig 3; SWA is turned on for the first pulse, SWB is turned on for the second pulse; see also par 57) until a position of the object is detected (par 58-59).  
Inoue discloses that all working coils are individually activated to connect them to the inverter, which provides a pulse for wireless transmission.  The voltage (VN1) across each working coil is measured.  Inoue then takes the coils that produced the lowest voltage and tests them again (par 59) until the lowest voltage is identified.  This indicates the location of “the object” (the receiver whose coupling affects the voltage).
With respect to claim 19, Inoue discloses the controller is configured to: 
provide the first inverter with the plurality of pulses after turning on the first semiconductor switch at a first time point (fig 3, first pulse at S1 are provided after SWA goes HIGH to turn on the first switch); and 
based on the object not being detected after the first time point and before a second time point, turn off the first semiconductor switch (SWA goes low) and turn on the second semiconductor switch (SWB goes high) at the second time point, and then provide the first inverter with the plurality of pulses again (S1 provides another pulse).  
Claim 19 only broadly recites “based on the object not being detected”.  The claim does not recite that the controller carries out object detection and only proceeds to the next step when the results are negative (no object).  There is no indication in any of the claims of when this object detection functionality would actually be carried out.  It is also noted that the specifics of foreign object detection is a non-elected species.  Naming a generic foreign object detection step, within the elected claims, would be permissible. 
With respect to claim 20, Inoue discloses the controller is configured to: based on the object not being detected after the second time point and before a third time point, turn off the second semiconductor switch and turn on the first semiconductor switch at the third time point, and then provide the first inverter with the plurality of pulses again (par 58-59).  Inoue discloses providing a pulse to all coils (at least the first and second) and then repeating the process with a smaller group of coils (which would include the first coil again).  Inoue discloses carrying out the object detection (measuring voltages) on a large set of coils (all coils) and then a subsequent detection using a subset (which includes at least the first coil). This means that the first coil is tested twice (once before the second coil and again afterwards).
With respect to claim 21, Inoue discloses the controller is configured to: based on an elapse of a first delay after the first semiconductor switch is turned on at the first time point, provide the plurality of pulses to the first inverter; and based on an elapse of a second delay after providing the plurality of pulses to the first inverter, turn off the first semiconductor switch at the second time point (see timing chart of figure 3).  
With respect to claim 22, Inoue discloses the controller is configured to: 
based on a determination that the object is disposed above the first working coil, provide the first inverter with a switching signal having a frequency and a phase that are adjusted corresponding to a power level input by a user (par 58-59); and 
turn on and turn off the first semiconductor switch based on the switching signal (par 58-59).  
Inoue discloses carrying out the object detection on a large set of coils (all coils).  Based on measured voltages, the controller creates a subset for which it determines that the object is near and tests the subset (par 59).  The first coil is part of the subset because the controller has determined it has a low enough voltage.  Then, the controller provides the first coil with another pulse (as shown in fig 3).  This pulse has a frequency and phase that “correspond” to a power level input by a user.  The claim does not define or explain what “correspond” means or how a user would input a power level.  The rejection relies on the interpretation that there is an inherent mathematical relationship between the inverter switching signal (S1) provided by Inoue and what is “input by a user”.   Alternatively, there inherently exists a user for whom the Inoue frequency/phase values are satisfactory (and thus, they “correspond”). 
With respect to claim 23, Inoue discloses the controller is configured to: 
stop providing the first inverter with the switching signal to detect whether another object is disposed above the second working coil (S1 stops so that SWA can turn off and SWB can turn on); 
turn off the first semiconductor switch (SWA off/low) and turn on the second semiconductor switch (SWB on/high) at a start of a predetermined period of time after stopping providing the first inverter with the switching signal (see timing diagram of fig 3); and 
provide the first inverter with a single pulse within the predetermined period of time after turning on the second semiconductor switch (see fig 3; S1 when SWB is high).  
With respect to claim 24, Inoue discloses the controller is configured to: 
based on another object not being detected above the second working coil until an end of the predetermined period of time, turn off the second semiconductor switch and turn on the first semiconductor switch at the end of the predetermined period of time (par 58-59); and 
provide the first inverter with the switching signal again after turning on the first semiconductor switch at the end of the predetermined period of time (par 58-59).
Claim 24 is anticipated for the same reasons as discussed above in the art rejection of claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836